PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Abedini, Ali Reza
Application No. 16/888,676
Filed: 30 May 2020
For: METHOD FOR QUANTIFYING FUGITIVE METHANE EMISSIONS RATE USING SURFACE METHANE CONCENTRATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.59(b), filed 28 December 2020, to
expunge information from U.S. Patent Application No. 17/080,665 and transfer said information to the above-identified application.

The petition is DISMISSED.

Petitioner requests that the documents filed on 26 October 2020 be removed from the file of U.S. Patent Application No. 17/080,665 and transferred to U.S. Patent Application No. 16/888,676. Petitioner alleges that the documents filed on 26 October 2020 in U.S. Pant Application No. 17/080,665 were intended to be filed in the above-identified application.

37 CFR 1.59 states in part:

(a)(1)	Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) of this title.
(2)	Information forming part of the original disclosure (i.e., written specification
including the claims, drawings, and any preliminary amendment specifically incorporated into an executed oath or declaration under §§ 1.63 and 1.175) will not be expunged from the application file.
(b)	An applicant may request that the Office expunge information, other than what is
excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided. [emphasis added]




including the standards for establishing that the expungement of the information is appropriate,
are discussed in MPEP section 724.05 II. This section states that a petition may be filed under
37 CFR 1.59(b), provided that:

(A)	the Office can effect such return prior to the issuance of any patent on the
application in issue;
(B)	it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)	the information has not otherwise been made public;
(D)	there is a commitment on the part of the petitioner to retain such information for
the period of any patent with regard to which such information is submitted;
(E)	it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)	the petition fee as set forth in 37 CFR 1.17(g) is included.

Petitioner has not provided any evidence that requirements A through E above have been satisfied. The above statements A through E must be submitted with a renewed petition.  

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064.



/VANITHA M ELGART/Petitions Examiner, OPET